DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-3 and 5-6 are rejected.
	Claims 4 and 7-26 are withdrawn.


Election/Restrictions
Applicant’s election without traverse of Species A, as shown in Fig. 1A and Species b, as shown in Fig. 4, in the reply filed on October 6, 2022, is acknowledged.  Applicant indicated that claims 1-3 and 5-6 read upon Species A and Species b.
Accordingly, claims 4 and 7-26 are withdrawn from further consideration because they are drawn to non-elected inventions.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitations “a first aperture formed between the first element top endplate and the second element top endplate; a second aperture formed between the first element bottom endplate and the second element bottom endplate” in lines 10-13.  The elected Fig. 1A shows a first passageway 165 between the first element bottom endplate and the second element bottom endplate, and a second passageway 175 between the first element top endplate and the second element top endplate.  Are the first and second passageways the claimed apertures?  The specification mentions apertures in the endplates (see paragraph 0022 of applicant’s PG Pub 2021/0093988
the first element top endplate 132 and the second element top endplate 152 are formed as a single top endplate with a flow hole or aperture defined therebetween to separate the flow of fluid. In some embodiments, the first element bottom endplate 142 and the second element bottom endplate 162 are also formed as a single bottom endplate with a flow hole or aperture defined therebetween to separate the flow of fluid).  Are these the claimed apertures?
	Claims 2-3 and 5-6 are rejected due to their dependency on claim 1.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerber et al. (US 5,520,801) [hereinafter Gerber].
	With respect to claim 1, Gerber discloses a fuel filter, as shown in Fig. 1, having: a filter housing 10 having a longitudinal axis, the filter housing 10 divided into a first filter chamber and a second filter chamber, as shown in the figure below; a first filter element 32 comprising a first element top endplate 35, a first element bottom endplate 34, and a first filter media 33 positioned between the first element top endplate 35 and the first element bottom endplate 34, as shown in Fig. 1; a second filter element 41 comprising a second element top endplate 43, a second element bottom endplate 44, and a second filter media positioned between the second element top endplate 43 and the second element bottom endplate 44, as shown in Fig. 1; a first aperture formed between the first element top endplate 35 and the second element top endplate 43, as shown in the figure below; a second aperture formed between the first element bottom endplate 34 and the second element bottom endplate 44, as shown in the figure below; and a wall 45 (solid tube) positioned between and coupled to the first element top endplate 35 and the second element bottom endplate 44 and separating the first filter chamber from the second filter chamber, as shown in the figure below.

          
    PNG
    media_image1.png
    615
    678
    media_image1.png
    Greyscale
           

	With respect to claim 3, Gerber discloses a seal 38 (axial seal member) positioned axially between the second element top endplate 43 and the filter housing 10, the axial seal member and the solid tube 45 dividing the filter housing 10 into the first filter chamber and the second filter chamber, as shown in Fig. 1.

	With respect to claim 5, Gerber discloses a seal 38 (axial seal member) positioned between the second element top endplate 43 and the filter housing 10, as shown in Fig. 1; and a seal 37 (radial seal member) positioned radially between the first element bottom endplate 34 and the filter housing 10, the axial seal member 38, the radial seal member 37, and the solid tube 45 dividing the filter housing 10 into the first filter chamber and the second filter chamber, as shown in the figure above.

	With respect to claim 6, Gerber discloses wherein the first filter element 32 and the second filter element 41 are integrated into a single combined filter insert configured to be installed and used within the filter housing 10, as shown in Fig. 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gerber (US 5,520,801.
	With respect to claim 2, Gerber discloses a first passageway formed between the solid tube 45 and the first filter element 32, as shown in the figure above; a second passageway formed between the solid tube 45 and the second filter element 41, as shown in the figure above; an inlet 14 formed in the filter housing 10, as shown in Fig. 1; and an outlet 15 formed in the filter housing 10, the outlet 15 fluidly communicating with the second filter chamber and to the inlet 14 via the first filter element 32 and the second filter element 41, as shown in Fig. 1; where fluid flows from the inlet 14 into the first filter chamber, into the second passageway, radially inward through the second filter element 41, and exits the filter housing 10 through the outlet 15, as shown in Fig. 1; and where fluid flows from the inlet 14 into the first filter chamber, through the first filter element 32, into the first passageway, and exits the filter housing 10 through the outlet 15, as shown in Fig. 1.
	Gerber lacks the inlet providing fluid communication between an engine component positioned outside the filter housing with the first filter chamber.  However, the filter disclosed by Gerber is a fuel filter, and therefore, it would have been obvious that the inlet 14 of Gerber will provide fluid communication between an engine component positioned outside the filter housing with the first filter chamber, since one of ordinary skill would recognize that the fuel filter would be part of an engine system and the fluid coming through the inlet will come from an engine component.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778